Appeal by defendant, from six judgments of the Supreme *802Court, Suffolk County (Canudo, J.), all rendered October 3, 1979, convicting him of attempted robbery in the second degree under indictment No. 234/79, robbery in the first degree under indictment No. 244/79, burglary in the third degree under indictment No. 251/79, burglary in the second degree under indictment No. 252/79, burglary in the third degree under indictment No. 264/79, and burglary in the third degree under indictment No. 293/79, upon his pleas of guilty, and imposing sentences. Judgments affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised upon appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur.